 In the Matterof BROOKLYN DAILY EAGLEandNEWSPAPER GUILDOF--NEW YORKCase No. R-1173AMENDMENT TO DIRECTION OF ELECTIONSAugust 3, 1939On July 24, 1939, the National Labor Relations Board, herein called!.the Board, issued a 'Decision and Direction of Elections in the above--entitled proceedings,' the elections to be held within fifteen (15) days-from the date of the Direction, under the direction and supervisionof the Regional Director for the Second Region (New York City)._The Board, at the request of the Regional Director, hereby amends.the Direction of Elections issued on July 24, 1939, by striking there-from the words "within fifteen (15) days from the date of this Direc-tion" and substituting therefor the words "within thirty-five (35),days from the date of this Direction."MR.WILLIAM M.` LEISERSON took no part in the consideration o$"the above Amendment to Direction of Elections.1 13 N. L.R. B. 974.14 N. L. R. B., No. 11..181